Citation Nr: 1823521	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic obstructive pulmonary disease (COPD) for the period from September 16, 2010 to February 8, 2012.	

2.  Entitlement to a rating higher than 10 percent for COPD for the period from February 9, 2012.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which granted service connection for COPD, evaluating it as noncompensable effective September 16, 2010.

In September 2012, the Veteran filed his notice of disagreement with the noncompensable rating assigned, and was issued a statement of the case in July 2014.  A July 2014 rating decision granted a rating increase, evaluating his COPD as 10 percent disabling effective February 9, 2012, and in September 2014 the Veteran perfected his appeal to the Board, contending that VA had misread his COPD test results. 

The July 2014 rating decision created a staged rating, as indicated on the title page, which constitutes a partial grant of the benefits sought on appeal.  Thus this issue remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  For the period from September 16, 2010 to February 8, 2012, the Veteran's COPD symptoms more closely approximate an FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80 percent predicted.

2.  For the entire period on appeal, the Veteran's COPD symptoms do not more closely approximate a forced expiratory volume in one second (FEV-1) of at least 56- to 70 percent predicted, or; ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of at least 56 to 70 percent, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of at least 56- to 65 percent predicted.


CONCLUSIONS OF LAW

1.  For the period from September 16, 2010 to February 8, 2012, the criteria for a 10 percent rating, but not higher, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Code (DC) 6604 (2017).

2.  The criteria for entitlement to a rating in excess of 10 percent for COPD have not been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, DC 6604 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that his service connected COPD warrants at least a 30 percent disability rating as his condition has worsened.  He stated that his condition requires medication and a nebulizer and that his private pulmonary physician believes a 30 percent rating is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in December 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2014.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, affording a VA examination in December 2010 and providing an addendum to that examination in July 2011.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's COPD is currently assigned a noncompensable rating for the period from September 16, 2010 to February 8, 2012, and a 10 percent rating from February 9, 2012, under DC 6604.  According to DC 6604, a 10 percent rating is assigned for an FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80 percent predicted.  A 30 percent rating is assignable for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is assignable for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assignable for an FEV-1 less than 40 percent of predicted value, or the ratio of FEV-1/FVC less than 40 percent, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6604 (2017).

In evaluating the lung diseases at issue, pulmonary function tests (PFTs) are required except: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).

Post-bronchodilator results are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96 (d)(4).  In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96 (d)(5).

The Veteran's COPD is evaluated on the basis of findings from PFTs. 

Private treatment records indicate that the Veteran complained of shortness of breath when bending and going up and down, and coughing when laughing or singing.

May 2008 VA treatment record PFTs reported post-bronchodilator FEV-1 of 86 percent predicted; FEV1/FVC 71 percent predicted; DLCO 99 percent predicted.

July 2008 VA treatment record PFTs reported post-bronchodilator FEV-1 of 86 percent predicted; FEV1/FVC 71 percent predicted; DLCO of 99 percent predicted.

May 2009 private treatment record PFTs reported post-bronchodilator FEV-1 of 94 percent predicted; FEV1/FVC 76 percent predicted; and DLCO of 94 percent predicted.  Lung volumes showed normal vital capacity and the absolute DLCO was normal and remained normal when corrected for volume.

March 2010 private treatment record PFTs reported post-bronchodilator FEV-1 of 101 percent predicted; FEV1/FVC 76 percent predicted; and DLCO of 102 percent predicted.

July 2010 VA treatment records noted that the Veteran's FVC and FEV-1 were normal with a response to inhaled bronchodilator.

August 2010 VA treatment record PFTs reported FEV-1 of 86 percent predicted; FEV1/FVC 71 percent predicted; and DLCO of 99 percent predicted.

The Veteran was afforded a VA examination in December 2010 wherein the report noted July 2010 PFTs of FEV1/FVC 72.33 percent predicted; and DLCO of 102 percent predicted.

A February 2011 private treatment record PFT reported post-bronchodilator of FEV-1 of 85 percent predicted; FEV1/FVC 75 percent predicted; and DLCO of 81 percent predicted. 

A July 2011 VA examination addendum noted PFTs post-bronchodilator of FEV-1 90 percent predicted; and FEV1/FVC 100 percent predicted.

A February 2012 private treatment record PFT reported post-bronchodilator FEV-1 of 76 percent predicted; FEV1/FVC 75 percent predicted; and DLCO of 89 percent predicted.

A May 2013 private treatment record PFT reported post-bronchodilator FEV-1 of 82 percent predicted; FEV1/FVC 109 percent predicted; and DLCO of 74 percent predicted. 

An August 2014 private treatment record PFT reported post-bronchodilator FEV-1 of 80 percent predicted; FEV1/FVC 77 percent predicted; and DLCO of 79 percent predicted.

For the period from September 16, 2010 to February 8, 2012, the evidence is at least evenly balanced as to whether the Veteran's COPD more nearly approximated the criteria for a 10 percent rating.  While July 2010 VA treatment notes indicate that the Veteran's FVC and FEV-1 were normal, the Veteran's private and VA treatment records provide evidence of FEV1/FVC between 71 and 76 percent predicted between May 2008 and February 2012, which as previously noted more nearly approximates the criteria for a 10 percent rating  for COPD under DC 6604.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 10 percent is warranted for the period from September 16, 2010 to February 8, 2012.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

However, the preponderance of the evidence reflects that the Veteran's COPD symptoms have not more nearly approximated the criteria for a 30 percent rating, or greater, at any time during the appeal period.  His PFT scores did not more nearly approximate at least FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  There was no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.

The Veteran's lay statements regarding his COPD symptoms have been taken into consideration.  The Veteran is competent to report his own observations with regard to the symptomatology of his COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in the Veteran's lay statements indicates that his COPD met the criteria for a rating in excess of 10 percent during the appeal period.  While the Veteran stated that a private physician opined that his condition warranted a 30 percent rating, and that his condition requires a nebulizer and medication, these symptoms do not warrant a 30 percent rating under the schedular criteria, none of the diagnostic testing evidence supports a higher rating under DC 6604.  While the Veteran is competent to relay information provided to him by his private physician, the physician's statements lack any rationale as to why the Veteran's COPD warrants a 30 percent rating, and in any event, the question of whether a veteran's symptoms meet the criteria of a particular diagnostic code is an adjudicatory and not a medical one.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  As shown above, the lay and medical evidence reflect that the Veteran's COPD does not warrant a schedular rating greater than 10 percent at any time during the appeal period.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b) (1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Sections 4.96 and 4.97 identify specific instances when PFTs are not adequate to evaluate COPD, such as when the record demonstrates pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of acute respiratory failure, and when outpatient oxygen therapy is required.  38 C.F.R. §§ 4.96 (d), 4.97, DC 6604.  Moreover, the PFT scores reflect measurement of breathing difficulties and their manifestations, and so encompass a broad range of symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  

As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and entitlement to a rating in excess of 10 percent from February 9, 2012 is therefore not warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).



ORDER

Entitlement to an initial rating of 10 percent, but not higher, for the period from September 16, 2010 to February 8, 2012 is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating higher than 10 percent for chronic obstructive pulmonary disease (COPD) for the period from February 9, 2012 is denied.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


